UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------X
                                        :
XAVIAN INSURANCE COMPANY and XAVIAN     :
HOLDINGS, INC.,                         :
                         Plaintiffs,    :    18cv8273(DLC)
                                        :
                -v-                     :   OPINION AND ORDER
                                        :
MARSH & McLENNAN COMPANIES, INC. and    :
MARSH USA, INC.,                        :
                         Defendants.    :
                                        :
--------------------------------------- X

APPEARANCES

For the plaintiffs:

Christopher J. Akin
Kent D. Krabill
John Volney
Michael Kalis
Paulette Miniter
2100 Ross Avenue
Suite 2700
Dallas, Texas 75201

Brandon DeMay
Holwell Shuster & Goldberg LLP
425 Lexington Avenue
New York, New York 10017

For the defendants:

Michael C. D’Agostino
Kimberley Elizabeth Lunetta
Morgan, Lewis & Bockius, LLP
101 Park Avenue
New York, New York 10178

David J. Levy
Morgan, Lewis & Bockius LLP
1000 Louisiana Street
Suite 4000
Houston, Texas 77002
Romeo S. Quinto, Jr.
Morgan, Lewis & Bockius LLP
77 W. Wacker Drive
Suite 500
Chicago, Illinois 60601


DENISE COTE, District Judge:

     On January 16, 2019, defendants Marsh & McLennan Companies,

Inc. (“MMC”) and Marsh USA, Inc. (“Marsh”) moved to dismiss the

sole claim in the plaintiffs’ Second Amended Complaint (“SAC”)

for failure to state a claim, pursuant to Rule 12(b)(6), Fed. R.

Civ. P.   The SAC contains a single cause of action for

misappropriation of trade secrets in violation of the Defend

Trade Secrets Act of 2016 (“DTSA”) 18 U.S.C. § 1836.      For the

reasons that follow, that motion is granted in part.

                              Background

     The following facts are drawn from the SAC and are assumed

to be true for the purpose of addressing this motion.

Plaintiffs Xavian Insurance Company and Xavian Holdings, Inc.

(collectively “Xavian”) were formed in 2007 to explore a

business model for private insurance for aircraft purchases by

foreign airlines with poor credit ratings or other risks.1     Part

of Xavian’s business model involved obtaining a Single-A rating


1 Until 2015, the Export-Import Bank of the United States (“Ex-
Im”) provided government-backed all-risk export credit
guarantees to encourage lenders to finance commercial aircraft
purchases by foreign airlines with poor credit ratings.

                                   2
from U.S. credit rating agencies.      As became clear from Xavian’s

opposition to this motion to dismiss, Xavian asserts that this

exploration resulted in the development of two trade secrets:

(1) actuarial work that defined the loss for given default rates

for foreign airlines with below investment grade credit, and (2)

the ratings analysis for Xavian that would be used by credit

agencies in the event that Xavian entered this private insurance

business (the “Trade Secrets”).2

     The DTSA requires that the owner of a trade secret take

reasonable measures to keep its trade secret in fact secret.        18

U.S.C. § 1839(3)(A).     Accordingly, the SAC describes the

entities with whom Xavian shared its Trade Secrets and the terms

under which it did so.

Guy Carpenter

     Xavian entered into two agreements with Guy Carpenter

(“Carpenter”), a Marsh subsidiary.     It is the second agreement

which is of most importance to this motion.

     In May 2009, Xavian entered into the first agreement, a

Mutual Non-Circumvention and Non-Disclosure Agreement (the

“Carpenter NDA”).   The Carpenter NDA had a term of three years


2 The SAC does not clearly identify the trade secrets at issue.
In opposing the motion to dismiss, however, Xavian explained
that it was not asserting that its idea of providing the all-
risk insurance in this sector of the airline financing industry
is the trade secret, but rather the two concrete pieces of data
set forth above.

                                   3
and gave Xavian the right to request within that term that

Carpenter destroy all the information that it had received from

Xavian.   The Carpenter NDA expired on May 13, 2012.    The SAC

does not assert that Xavian ever asked Carpenter to destroy

documents containing its Trade Secrets.

    In August 2009, Carpenter and Xavian entered into an

agreement for Carpenter to provide services through its

“Instrat” division (the “Instrat Agreement”).   That agreement

provided:

    As between [Xavian] and [Carpenter], [Xavian] owns and
    shall retain all rights, title, and interest
    including, without limitation, all intellectual
    property rights, in and to any and all data,
    information, content, and other materials provided by
    [Xavian] and its consultants in connection with this
    Agreement (collectively, the “Client Materials”) . . .
    . [Carpenter] agrees that any Client materials
    provided by [Xavian] to Carpenter under this Agreement
    shall remain confidential and shall not be disclosed
    by [Carpenter] to any third party without the prior
    written consent of [Xavian].

(Emphasis supplied.)   The Instrat Agreement also provided that

Carpenter would “perform actuarial, financial, and/or

catastrophic modeling services for [Xavian] in connection with

[Carpenter’s] provision of reinsurance intermediary services.”

To assist Carpenter in performing its services under the Instrat

Agreement, Xavian provided it with information including the

Trade Secrets.




                                 4
Carpenter and Marsh

    Pursuant to the Instrat Agreement, in early 2010, Carpenter

arranged a meeting between Xavian and Marsh executives to

discuss the possibility of Marsh investing in Xavian or helping

find other investors.   In advance of that meeting, Xavian

provided at least one of its Trade Secrets to a Carpenter

executive.

    On January 8, 2010, Xavian met with Norman Brown (“Brown”),

who was a managing director for Carpenter’s securities group.

Xavian provided Brown with the ratings analysis Trade Secret.

In an email also dated January 8, 2010, Xavian reminded Brown

that the rating evaluation “is trade secrets and highly

proprietary,” and that “it should not be disclosed to anyone

outside the Marsh family.”   Brown allegedly “confirmed to

[Xavian] that he understood the obligation to maintain the

confidentiality of Xavian’s trade secrets.”   The rating

evaluation was marked “Private and Confidential” at the bottom

of each page.

    Xavian also provided Marsh a copy of its business plan,

which was marked “Confidential -- for Company Disclosure Only,”

and contained a section titled “Confidential Undertaking -- Must

Read”, under which the following text appears:

    This document contains business secrets, trade
    secrets, confidential information and proprietary data
    owned, licensed to or created by Xavian Holdings Inc.


                                 5
     (“Xavian”). It is supplied exclusively to the reader
     with the express understanding that (A) it shall be
     kept completely confidential, and (B) no portion of
     the contents of this five year plan (the “Plan”) shall
     be disclosed to any person, firm or entity that is not
     an employee of the reader, except professionals who
     have a need to know the material contained herein,
     receive it in a professional capacity, agree in
     writing to keep it confidential, and return it to the
     reader when such professional’s work is completed.

(Emphasis supplied.)     The SAC can be read as alleging that the

Trade Secrets were included in attachments to this document.3

     On February 3, 2010, Xavian and Carpenter representatives

met with Marsh at Marsh’s corporate headquarters.    During that

meeting, Marsh “asked several informed questions that

demonstrated knowledge” of the information that Xavian had

provided to Carpenter.     The SAC does not indicate whether the

questions demonstrated knowledge of the Trade Secrets.

Xavian’s Termination of the Instrat Agreement

     In September 2010, Xavian gave a 30-day notice of its

intent to terminate the Instrat Agreement, as provided by the

terms of the agreement.     The Instrat Agreement’s termination

provision provides:

     This Agreement shall remain in effect until canceled
     by either party upon thirty (30) days prior written
     notice to the other party. However, all the rights,
     obligations, and duties set forth in this Agreement as
     to each party shall remain in effect after termination



3 There is a studied ambiguity in many of the SAC’s passages, due
in part to the SAC’s failure to crisply define its Trade
Secrets.

                                   6
    with regard to any Output provided to the Client while
    the Agreement was in effect.

(Emphasis supplied.)     The Output protected by the termination

provision refers to “any reports, analyses, and or other output

generated by [Carpenter] using the Client Materials.”

Stone Point

    On March 9, 2011, Xavian met with Brown and Stone Point

Capital, LLC (“Stone Point”) to discuss Xavian’s plans.     Prior

to that meeting, on February 2, 2011, Xavian had entered into a

Mutual Non-Circumvention and Non-Disclosure Agreement with Stone

Point (the “Stone Point NDA”), which applied to Stone Point’s

“employees, consultants, advisors, and debt financing sources.”

In an email sent by Xavian prior to that meeting, Brown is

described as “an advisor to Stone Point.”     The Stone Point NDA

provided:    “This obligation of non-disclosure of information

shall continue to exist for eighteen (18) months from the date

hereof.”    The NDA therefore expired on August 2, 2012.   Xavian

alleges that it timely demanded the return or destruction of the

documents that it shared, as provided for in the NDA.      The SAC

does not explain whether it ever provided the Trade Secrets to

Stone Point or whether any documents containing disclosed Trade

Secrets were returned.




                                   7
Creation of AFIC

    Xavian’s business never got off the ground.     In June 2015,

however, Ex-Im’s congressional authorization lapsed and it

ceased providing all-risk guarantees for commercial aircraft

purchase financing.    Shortly before the demise of Ex-Im, Boeing

Capital Corporation (“BCC”) reached out to Xavian to ask if the

plan it had previously discussed with BCC for a private

alternative to Ex-Im was “resurrectable.”    BCC never followed up

with Xavian after this conversation.

    Those prior discussions with BCC occurred between 2007 and

2011.   In 2007, Xavian had signed a Proprietary Information

Agreement (“PIA”) with BCC, which imposed broad confidentiality

obligations with respect to proprietary information disclosed by

either party, including trade secrets.   Pursuant to that

agreement, Xavian engaged in a series of formal and informal

conversations with BCC about its proposed business plan through

2009, and shared its Trade Secrets with BCC.    In 2011, after the

PIA had expired, Xavian “had further discussions” with BCC that

did not bear fruit.

    In June 2017, Marsh and The Boeing Company (“Boeing”)

announced the formation of the Airline Finance Insurance

Consortium (“AFIC”), a group of four large insurance companies

offering an insurance-based guarantee similar to the one

developed by Xavian.    The SAC alleges that Marsh and Boeing


                                  8
could not have developed AFIC without using Xavian’s proprietary

Trade Secrets.

    On September 11, 2018, Xavian commenced this action against

Marsh and MMC, alleging that Marsh misappropriated Xavian’s

trade secrets in order to create AFIC.      On the same day, Xavian

filed a similar action against BCC and Boeing in the Northern

District of Illinois.   Xavian filed a first amended complaint

(“FAC”) on October 1, 2018.    Marsh moved to dismiss that

complaint on November 26, 2018 for failure to state a claim

pursuant to Fed. R. Civ. P. 12(b)(6).      On December 13, 2018,

Xavian filed the SAC, thereby mooting the November 26 motion to

dismiss.   Marsh and MMC renewed their motion to dismiss on

January 16, 2019.   That motion became fully submitted on

February 22.

                              Discussion

    “To survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to state a claim to

relief that is plausible on its face.”      Sierra Club v. Con-

Strux, LLC, 911 F.3d 85, 88 (2d Cir. 2018) (citation omitted).

A claim to relief is plausible when the factual allegations in a

complaint “allow[] the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.”

Progressive Credit Union v. City of New York, 889 F.3d 40, 48

(2d Cir. 2018) (citation omitted).     “[T]hreadbare recitals of


                                   9
the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”    Carlin v. Davidson Fink LLP, 852

F.3d 207, 212 (2d Cir. 2017).    The plaintiff must plead enough

facts to “nudge[] [his] claims across the line from conceivable

to plausible . . . .”    Bell Atlantic Corp. v. Twombly, 550 U.S.

544, 570 (2007).

    When a party moves to dismiss for failure to state a claim

upon which relief can be granted under Rule 12(b)(6), Fed. R.

Civ. P., a court must “constru[e] the complaint liberally,

accept[] all factual allegations as true, and draw[] all

reasonable inferences in the plaintiff’s favor.”    Coalition for

Competitive Electricity, Dynergy Inc. v. Zibelman, 906 F.3d 41,

48-49 (2d Cir. 2018) (citation omitted).    “A complaint is deemed

to include any written instrument attached to it as an exhibit

or any statements or documents incorporated in it by reference.”

Nicosia v. Amazon.com, Inc., 834 F.3d 220, 230 (2d Cir. 2016)

(citation omitted).   A court may also consider documents that

are “integral to the complaint.”    Goel v. Bunge, Ltd., 820 F.3d

554, 559 (2d Cir. 2016).   “A document is integral to the

complaint where the complaint relies heavily upon its terms and

effect.”   Id.   A court may consider “documents that the

plaintiffs either possessed or knew about and upon which they

relied in bringing the suit . . . .”    Rothman v. Gregor, 220

F.3d 81, 88 (2d Cir. 2000).    A court may also take judicial


                                   10
notice of “relevant matters of public record.”     Giraldo v.

Kessler, 694 F.3d 161, 164 (2d Cir. 2012).

    Marsh has moved to dismiss the SAC on the ground that the

information Xavian seeks to protect is not a “trade secret”

within the meaning of the DTSA and is therefore not entitled to

protection under that statute.   “The question of whether or not

[information] is a trade secret is generally a question of

fact.”   A.F.A. Tours, Inc. v. Whitchurch, 937 F.2d 82, 89 (2d

Cir. 1991).   In order to recover under the DTSA, however, Xavian

must adequately plead that the information it seeks to protect

qualifies as a “trade secret.”

    The Economic Espionage Act, which creates criminal

liability for trade secret theft, was amended by the DTSA to

create a federal civil cause of action for owners of

misappropriated trade secrets.   Pub. L. No. 114-153.    The DTSA

provides that information is a “trade secret” if

    (A) the owner thereof has taken reasonable measures to
    keep such information secret; and

    (B) the information derives independent economic
    value, actual or potential, from not being generally
    known to, and not being readily ascertainable through
    proper means by, another person who can obtain
    economic value from the disclosure or use of the
    information.

18 U.S.C. § 1839(3).   The DTSA uses the definition of “trade

secrets” from the Economic Espionage Act.    The statute does not

provide further guidance on what constitutes “reasonable


                                 11
measures” to keep the information secret, and the Second Circuit

has not yet construed this statutory term.

     The DTSA was intended to “create a uniform federal civil

cause of action, without preempting state law, to provide clear

rules and predictability for trade secret cases.”    162 Cong.

Rec. S1631-02, S1635 (daily ed. Apr. 4, 2016) (statement of Sen.

Grassley).   It “draws heavily from the Uniform Trade Secret Act”

in order to “harmonize[] U.S. law.”    161 Cong. Rec. S7249-01,

S7251 (daily ed. Oct. 8, 2015) (statement of Sen. Coons).

    The Uniform Trade Secrets Act (“UTSA”) defines a trade

secret as information that

    (i) derives independent economic value, actual or
    potential, from not being generally known to, and not
    being readily ascertainable by proper means by, other
    persons who can obtain economic value from its
    disclosure or use, and

    (ii) is the subject of efforts that are reasonable
    under the circumstances to maintain its secrecy.

Unif. Trade Secrets Act § 1(4).   “Efforts reasonable under the

circumstances,” does not appreciably differ from the DTSA’s

“reasonable measures” standard.

    Legislative debates surrounding that DTSA emphasized that

the “narrow definition of a trade secret make[s] it clear that

we are talking about extraordinary theft, not mere competition.”

142 Cong. Rec. H10460-01, H10462 (daily ed. Sept. 17, 1996)

(statement of Rep. Schumer).   “[W]holesale disclosure of



                                  12
material likely breaches the requirement that a trade secret

owner take reasonable measures to protect the information’s

confidentiality.”   142 Cong. Rec. S12201-03, S12212 (daily ed.

Oct. 2, 1996) (Managers’ Statement for H.R. 3723, the Economic

Espionage Bill).

    [T]he definition of a trade secret includes the
    provision that an owner have taken reasonable measures
    under the circumstances to keep the information
    confidential. We do not with this definition impose
    any requirements on companies or owners. Each owner
    must assess the value of the material it seeks to
    protect, the extent of a threat of theft, and the ease
    of theft in determining how extensive their protective
    measures should be. We anticipate that what
    constitutes reasonable measures in one particular
    field of knowledge or industry may vary significantly
    from what is reasonable in another field or industry.
    However, some common sense measures are likely to be
    common across the board. For example, it is only
    natural that an owner would restrict access to a trade
    secret to the people who actually need to use the
    information. It is only natural that an owner clearly
    indicate in some form or another that the information
    is proprietary. However, owners need not take heroic
    or extreme measures in order for their efforts to be
    reasonable.

Id. at S12213.

    Similarly, under the common law of New York, which has not

adopted the UTSA, “the courts require that the possessor of a

trade secret take reasonable measures to protect its secrecy.”

Defiance Button Mach. Co. v. C&C Metal Products Corp., 759 F.2d

1053, 1063 (2d Cir. 1985) (citation omitted). “[I]t is a settled

principle of interpretation that, absent other indication,

Congress intends to incorporate the well-settled meaning of the


                                 13
common-law terms it uses.”   DeKalb Cty. Pension Fund v.

Transocean Ltd., 817 F.3d 393, 405 (2d Cir. 2016) (citation

omitted).   It has long been axiomatic that “[t]he subject of a

trade secret must be a secret.”    Kewanee Oil Co. v. Bicron

Corp., 416 U.S. 470, 475 (1974).    The Restatement (Third) of

Unfair Competition defines a trade secret as “any information

that can be used in the operation of a business or other

enterprise and that is sufficiently valuable and secret to

afford an actual or potential economic advantage over others.”

Restatement (Third) of Unfair Competition § 39 (1995).

    Whether the Trade Secrets are in fact trade secrets, as

that term is used in the DTSA, presents questions of fact.       The

defendants argue that the actuarial analysis that constitutes

one component of Xavian’s asserted Trade Secrets is derived from

publicly available information and is in any event stale.      The

defendants argue that the other component -- Xavian’s credit

rating analysis -- is unique to Xavian and therefore of little

value to others.   These issues may not be resolved on a motion

to dismiss.

    Similarly, the parties fiercely dispute whether Xavian took

the steps it needed to take to protect its Trade Secrets.      Marsh

points out that Xavian provided its Trade Secrets to Marsh

without any NDA or similar confidentiality agreement; to

Carpenter without requesting the return of the documents


                                   14
containing the Trade Secrets (despite having a contractual right

to do so) and pursuant to an agreement that imposed no surviving

obligations on Carpenter to maintain confidentiality once the

agreement expired; and apparently to Stone Point, pursuant to an

agreement that also imposed no surviving obligation on Stone

Point to maintain confidentiality.       Marsh also argues that the

SAC does not adequately plead that Marsh has actually used the

Trade Secrets in setting up AFIC.       While the SAC is far from a

model of clarity, it suffices to plead a plausible claim of a

violation of the DTSA.

    Marsh emphasizes the decision in Structured Capital

Solutions, LLC v. Commerzbank AG, 177 F. Supp. 3d 816 (S.D.N.Y.

2016), which granted summary judgment to the defendant on a

misappropriation of trade secrets claim under New York law.       Id.

at 837.   In Structured Capital, the Honorable Jed Rakoff held

that the claim failed as a matter of law when the trade secret

had been disclosed to a third party pursuant to an NDA with a

limited term that had since expired.       That document imposed no

duty to continue to keep the information confidential after

expiration.   Id. at 835-36.    Marsh may be correct that this type

of disclosure, by itself, requires judgment to be entered in its

favor on summary judgment.     But, until the factual record is

more fully developed, it is unclear whether there are additional

facts that will be relevant to the assessment of whether Xavian


                                   15
took “reasonable measures” to keep its Trade Secrets secret.

All that can be determined now is that it has pleaded a

plausible claim for violation of the DTSA.

    The defendants have correctly argued, however, that Xavian

has failed to make any factual allegations regarding actions

taken by MMC that could plausibly constitute misappropriation of

trade secrets.    The SAC’s sole allegations concerning MMC, which

is a parent company of Marsh, are that individuals who are

involved with AFIC represent themselves as employees of MMC on

LinkedIn, and that an AFIC brochure appearing on a United

Kingdom website displays both Marsh and MMC logos.   In its

opposition to this motion, Xavian also notes that MMC has filed

actions to enforce its trade secrets in the Southern District of

New York.    This does not relieve Xavian of its burden to plead

sufficient non-conclusory factual allegations to support a

plausible inference that MMC is liable for the misconduct

alleged.    The motion to dismiss must therefore be granted with

respect to MMC.




                                  16
                             Conclusion

       The defendants’ January 16 motion to dismiss is denied as

to Marsh USA, Inc. and granted as to Marsh & McLennan Companies,

Inc.

Dated:     New York, New York
           April 16, 2019
                                __________________________________
                                           DENISE COTE
                                   United States District Judge




                                  17
